Case 1:19-mc-00593-VSB Document 31-10 Filed 06/12/20 Page 1 of 10




              Appendix E
         Case 1:19-mc-00593-VSB Document 31-10 Filed 06/12/20 Page 2 of 10



                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

    IN RE:

    EX PARTE APPLICATION OF
    GULF INVESTMENT CORPORATION FOR                             Case No. 1:19-mc-00593-VSB
    AN ORDER TO OBTAIN DISCOVERY FOR
    USE IN FOREIGN PROCEEDINGS
    PURSUANT TO 28 U.S.C. §1782


                 SUPPLEMENTAL DECLARATION OF ANNA PECCARINO

         Pursuant to 28 U.S.C. § 1746, I, Anna Peccarino, declare under penalty of perjury as

follows:

         1.      I am the same Anna Peccarino of Travers Thorp Alberga, Attorneys-at-Law

(“TTA”) who submitted a declaration on 20 December 2019 (“First Peccarino Declaration”) in

support of the ex parte application submitted by Gulf Investment Corporation (“GIC”) for an

order under 28 U.S.C. § 1782 (“Section 1782”) permitting GIC to take discovery from 12 banks

(“Correspondent Banks”) in the Southern District of New York (“Application”).1

         2.      I continue to represent GIC, one of the limited partners in The Port Fund L.P.

(“Port Fund”), on a number of matters, including an ongoing2 proceeding in the Cayman Islands

against the Port Fund and its general partner Port Link GP Ltd. (“Port Link,” collectively with

the Port Fund, “Port Fund Entities”), which seeks information from the Port Fund Entities




1
     As I explained in the First Peccarino Declaration (¶ 5), I understand that GIC seeks documents and information
from the Correspondent Banks relating to, among other things, hundreds of millions of dollars that have gone
missing from the Port Fund (“Requested Discovery”) primarily relating to the sale of the Clark Asset, but also other
transactions. As I also explained in the First Peccarino Declaration (¶ 6), the Requested Discovery was being sought
to support the Contemplated Cayman Litigation.
2
     A hearing was held in the Grand Court of the Cayman Islands on 5 and 6 May 2020. As at today’s date, the
parties are awaiting the hand-down of judgment in this matter, which is expected next week. When that final
judgement is received, I will endeavour to update the Court through a further supplemental declaration.

                                                         1
        Case 1:19-mc-00593-VSB Document 31-10 Filed 06/12/20 Page 3 of 10



pursuant to Section 22 of the Cayman Islands Exempted Limited Partnership Law (“Section 22”

and “Section 22 Proceeding”).

         3.      I submit this supplemental declaration (a) in response to the Declaration

submitted by Barnaby Gowrie (“Gowrie Declaration”), dated 14 May 2020, which was

submitted in support of the Port Fund Entities’ Opposition to the Application; and (b) in further

support of the Application.

         4.      As Cayman counsel for GIC, I am familiar with the information set forth in this

declaration from (a) information and documentation provided to me by my instructing attorneys,

Quinn Emanuel Urquhart & Sullivan, LLP and Meysan Partners; and (b) documents I have

prepared and/or reviewed.

         5.      The purpose of this second declaration is to: (a) provide further detail on, and a

legal framework for, the petition that GIC currently intends to pursue in the Cayman Islands,

namely, the winding up of the Port Fund on the grounds that it would be just and equitable to do

so (“J&E Petition”); (b) respond to certain mischaracterizations of Cayman law and practice

raised in the Gowrie Declaration; and (c) rebut the Port Fund Entities’ repeated, incorrect

assertions that the Requested Discovery is duplicative of the disclosures GIC seeks in the Section

22 Proceeding.3

I.       JUST AND EQUITABLE WINDING UP PETITION

         6.      The legal basis for the J&E Petition is grounded in Section 92(e), Part V, of the

Cayman Companies Law (2020 Revision) (“Companies Law”) and the Companies Winding Up

Rules (“CWR”), pursuant to which, contributories in a company who satisfy certain conditions

may petition for the winding up of a company incorporated under the Companies Law. Section

3
    The purpose of this supplemental declaration is not to set out the factual background to the case, or to GIC’s
concerns, which are set out briefly in First Peccarino Declaration (¶ 7) and more fully in the Application (at 5-12).

                                                         2
        Case 1:19-mc-00593-VSB Document 31-10 Filed 06/12/20 Page 4 of 10



36(3) of the Exempted Limited Partnership Law (2018 Revision) (“ELP Law”) provides that a

winding up of a company on the just and equitable ground may also be presented by limited

partners. Part V of the Companies Law and the CWR apply equally to limited partnerships as

they do to companies. Accordingly, references to company, director and shareholder in the

legislation are treated as if they refer to limited partnership, general partner and limited partner.

        7.       A just and equitable winding up is a significant and important remedy in the

Cayman Islands. The four common grounds that petitioners usually rely upon to bring a just and

equitable winding up petition include: (a) loss of substratum; (b) deadlock; (c) mismanagement;

and/or (d) exclusion from management.

        8.       The third ground is applicable in the present case. In order to substantiate such

ground, a petitioner must be able to show that there has been (a) a mismanagement by the

general partner; which (b) gives rise to a justifiable loss of confidence in the management of the

fund. A justifiable loss of confidence must be both justified and irreparable. A loss of confidence

will be justifiable if it stems from serious instances of mismanagement and, in this regard, it is

usually necessary to show a want of probity on the part of the management. Significantly, there

have been numerous instances in the Cayman Courts where a petitioner has relied on the

mismanagement ground and a winding up has been ordered in circumstances where information

has been wrongly withheld from a limited partner. Such cases include instances where

management have failed to disclose audited accounts to limited partners.4 Finally, a petitioner

must be able to show that the circumstances justify a winding up of the relevant entity.




4
     In re Cybernaut Growth Fund L.P (Unreported) Jones J, Grand Court, 12 September 2013. In this case, the
Court found that, based on the evidence, the petitioners were justified in bringing the petition. The Court placed
particular reliance upon the general partner’s failure to provide proper financial transparency and the breakdown in
the relationship between the principals of the general partner.

                                                         3
        Case 1:19-mc-00593-VSB Document 31-10 Filed 06/12/20 Page 5 of 10



         9.       GIC’s primary concerns, and hence its currently intended grounds for the J&E

Petition, stem from the facts that, in breach of duty and in breach of Clauses 2.4, 7.1 and 7.2 of

the Limited Partnership Agreement (“LPA”) respectively, (a) the Port Fund was not wound up in

an orderly and responsible manner at the end of the term on 31 December 2012, or at all; (b) Port

Link has failed to provide the vast majority of the books, records and other information

reasonably requested by GIC;5 (c) the Port Fund’s audited financial statements for the year

ending 31 December 2017, which Pork Link only provided to GIC following the issuance of the

Section 22 Proceeding, demonstrate that Port Link caused the Port Fund to enter into numerous

transactions in breach of its duty to act at all times in good faith and in the interests of the limited

partnership, amongst other things; (d) Port Link has still failed to provide audited financial

statements for the Port Fund for the years ending 31 December 2018 and 31 December 2019; and

(e) the Port Fund has advanced substantial sums to Ms Lazareva and Mr Dashti, in violation of

the LPA, by way of indemnification for the costs of responding to criminal charges brought

against them in Kuwait.6

         10.      GIC is currently awaiting a final judgment from the Grand Court of the Cayman

Islands in respect of the Section 22 Proceeding.7 The additional information to which GIC is

entitled under Section 22 will assist GIC in the J&E Petition and it will also enable it to put


5
     With particular regard to the Clark Asset, Port Link has failed to (a) provide a satisfactory explanation for the
discrepancy between, among other amounts, the USD 305 million in sale proceeds distributed to the partners and the
near USD 1 billion purchase price for the Clark Asset reported to regulators; and (b) disclose the identity of
recipients of tens of millions of dollars of Port Fund monies, on the bogus grounds that the recipients’ identity is
confidential and/or that revealing their identity might lead to unspecified “unjust consequences” for those
undisclosed recipients.
6
     Port Link should not have advanced any sums in support of these individuals given the criminal proceedings
against them arose from their negligence, wilful default, fraud or dishonesty and as such their defence costs were not
covered by the indemnity in Clause 5.3 of the LPA. Alternatively, once the individuals were convicted, any
indemnity should have been withdrawn immediately and steps should have been taken to recover all sums paid prior
to the conviction.
7
    See supra n.1.

                                                          4
       Case 1:19-mc-00593-VSB Document 31-10 Filed 06/12/20 Page 6 of 10



together evidence and formulate potential direct claims that may be pursued for and on behalf of

the limited partnership.

        11.     Section 22 of the ELP Law provides a statutory framework for obtaining pre-

action disclosure in Cayman. Should GIC and the other limited partners be successful in the

Section 22 Proceeding, the Port Fund Entities will be required to hand over a documentation and

other information constituting “true and full information regarding the state of business and

financial condition”8 of the Port Fund. For the avoidance of doubt, there is no requirement under

Section 22 for a limited partner to identify the reasons why it wishes to demand (and receive)

such “true and full” information; GIC is therefore entitled to it as a matter of statute. Should

such “true and full information” show further evidence of wrongdoing, GIC will be able to use

this information to form part of its evidence in the J&E Petition and to further bolster the already

compelling evidence it has in its possession (and had when the Application was filed)

demonstrating both (a) want of probity on the part of management; and (b) a resultant loss of

confidence in the general partner, which is both justified and irreparable.

        12.     GIC is not able to seek discovery from the Correspondent Banks pursuant to

Section 22 as the Cayman Court does not have personal jurisdiction over the Correspondent

Banks, nor access to the documentation possessed by the Correspondent Banks. The Requested

Discovery will serve as important additional evidence of the Port Fund’s mismanagement in the

J&E Petition, however, it has no bearing on whether or not GIC files the J&E Petition. GIC

intended to file the J&E Petition when it filed the Application, and that remains its intent. GIC is

not using the Application as a fishing expedition to obtain discovery to then decide whether or

not to file the J&E Petition.


8
    See Dorsey Ventures Limited v XIO GP Limited (FSD 38 of 2018).

                                                     5
        Case 1:19-mc-00593-VSB Document 31-10 Filed 06/12/20 Page 7 of 10



II.      MISCHARACTERIZATION OF CAYMAN LAW AND PRACTICE

         13.      The Gowrie Declaration mischaracterizes numerous points of Cayman law and

practice. Although Mr Gowrie purports (at ¶¶ 7-15) to set out an overview of the law and

practice on limited partnerships in the Cayman Islands, he mischaracterises the position in two

key regards. First, Mr Gowrie refers to Section 33(1) of the ELP Law in support of his argument

that limited partners have no standing to bring any claims by or on behalf of a limited partnership

because any such claims “may be instituted by or against any one or more of the general

partners only.” However, Mr Gowrie conveniently neglects to mention that, pursuant to Section

33(3) of the ELP Law, in the event that a general partner fails to bring or defend any such claims,

a limited partner may step into its shoes and do so instead.9 Second, Mr Gowrie fails to mention

that a general partner owes fiduciary duties to its limited partners, as well as contractual duties to

the limited partnership, and that to the extent that any such duties are breached, the limited

partners will have direct causes of action against the general partner since the claim to be made

would be that of the individual limited partners (rather than a partnership asset), and each limited

partner has its own contractual or fiduciary claim for its own loss. Although there is no direct

Cayman authority on this point, the Cayman Court is likely to be persuaded by the English case

of In Certain Limited Partners in Henderson PFI Secondary Fund II LLP (a firm) v Henderson

PFI Secondary Fund II LP (afirm) & Others [2012] EWHC 3259 (Comm).10

         14.      Further, Mr Gowrie refers to “Confidential Information” and seeks to argue (at

¶¶ 18-22) that, because the Port Fund Entities owe purported duties of confidentiality to third

9
     Section 33(3) ELP Law states: “A limited partner may bring an action on behalf of an exempted limited
partnership if any one or more of the general partners with authority to do so have, without cause, failed or refused
to institute proceedings.”
10
     In this case, the High Court found that the claim to be made was that of the individual limited partners and was
not a partnership asset and each limited partner had its own contractual or fiduciary claim for its own loss, and that
therefore there was no need and no room for a derivative claim by limited partners against the general partner of an
English limited partnership (see ¶¶ 28-32 of the judgment).

                                                          6
        Case 1:19-mc-00593-VSB Document 31-10 Filed 06/12/20 Page 8 of 10



parties, they are unable to disclose information sought by the limited partners pursuant to Section

22 without a court order under Section 4 of the Confidential Information Disclosure Law 2016

(“CIDL”). This is misconceived for a number of reasons. First, a third party’s right of

confidentiality is no bar to an order under Section 22. The mere fact that a partnership document

may be confidential, or even privileged, to a third party, is not a reasonable ground to refuse

production. Brown v Perkins (1843) 2 Hare 540. Second, the provisions of the CIDL do not

apply to the information GIC seeks through the Section 22 Proceeding. If GIC is entitled to the

information requested under Section 22, which we say it is, then there is no breach of the CIDL

by virtue of s.3(1)(j) CIDL, which permits disclosure pursuant to statute, so that the Port Fund

Entities would not be in breach of the CIDL if such information is disclosed to GIC in

accordance with GIC’s Section 22 right.11 As a result, the Port Fund Entities’ ex parte CIDL

application has no relevance.12 Third, another partner’s right of confidentiality is no bar to an

order under Section 22. As a third party’s right of confidentiality or even legal professional

privilege is not a bar to an order under Section 22, it follows that the respondent partner’s

assertion of confidentiality is also not a bar to an order. In re Pickering (1883) 25 Ch D 247.

Fourth, a partner cannot redact, on the basis of confidentiality, information or documents relating

to partnership affairs that they have an obligation to provide. Any information or documents in

relation to the partnership’s affairs must be disclosed, even if they contain other confidential

information.


11
    Section 3(1)(j) CIDL: “3. (1) Where a person owes a duty of confidence, the disclosure by that person of
confidential information — […] (j) in accordance with, or pursuant to, a right or duty created by any other Law or
Regulation, shall not constitute a breach of the duty of confidence and shall not be actionable at the suit of any
person. “
12
     Although the CIDL application was adjourned, it will not arise for determination if GIC is found by the Cayman
Court to be entitled to information under Section 22. Re XYZ Ltd v Genesis Trust & Corporate Services Ltd [2019
(1) CILR 175] ¶¶ 21-22. This point has already been argued before the Cayman Court. As set out above, the Court
will be updated as to the manner in which the Cayman Court addresses this point once judgment is handed down.

                                                        7
        Case 1:19-mc-00593-VSB Document 31-10 Filed 06/12/20 Page 9 of 10



III.    DISTINCTIONS BETWEEN DISCLOSURES SOUGHT IN SECTION 22
        PROCEEDING AND REQUESTED DISCOVERY SOUGHT IN APPLICATION

        15.      The Application does not seek discovery from the Port Fund Entities, but instead

from the Correspondent Banks, which are financial institutions based in and/or operating out of

New York. Indeed, the Port Fund Entities are not currently parties to the Application.

        16.      Some of the Requested Discovery sought through the Application is motivated by

the same background concerns that underlie the disclosure requests made against the Port Fund

Entities in the Section 22 Proceeding. Beyond that, however, there is no overlap between the

U.S. proceedings pursuant to the Application and the Section 22 Proceeding. The Requested

Discovery in the former and the requested disclosures in the latter seeking different information

from different parties. Indeed, the fact that the Application is directed against the Correspondent

Banks demonstrates its irrelevance to the Section 22 Proceeding against the Port Fund Entities.

As such, there can be no merit in any suggestions of impropriety or abuse of process in

commencing the Application in the United States to seek Requested Discovery that is separate

from, and at most supplemental to, the disclosures sought in the Section 22 Proceeding.

        17.      Mr Gowrie’s misguided assertions regarding the receptivity of Cayman courts to

discovery obtained in Section 1782 proceedings (Gowrie Declaration at ¶¶ 29-33) has no bearing

on this point. The Nord Anglia case that Mr Gowrie refers to does not change the position with

regard to the Application because: (a) the Application does not somehow “disrupt” or “seek[] to

interfere with” the Section 22 Proceeding before the Cayman Court;13 and (b) the Application is

necessary and justified, because it seeks different information from third parties that are not




13
    Similarly, there is no merit to any suggestion that that GIC may be using the Application to appeal or avoid an
unfavorable discovery decision by the Cayman Court in the Section 22 Proceeding.

                                                        8
       Case 1:19-mc-00593-VSB Document 31-10 Filed 06/12/20 Page 10 of 10




parties to the Section 22 Proceeding and therefore not subject to the jurisdiction of the Cayman

Court. 14

        18.     Mr Gowrie's criticisms regarding my quotation of Lyxor in the First Peccarino

Declaration similarly fall flat. He complains that I omitted to quote the entire passage from

paragraph 57 of Lyxor and highlights the folJowing purportedly "relevant sentences [sic]

omitted" therefrom: "The relevant question is not whether Phoenix could achieve a similar result

in the Cayman Islands but whether (!fit could) it is acting oppressively or abusively in seeking to

rely on the right which it enjoys under US law." The foregoing, however, has no relevance to

GIC's position in relation to the Application, as GIC could not obtain the Requested Discovery

sought in the Application via the Section 22 Proceeding. Far from "acting oppressively or

abusively," GIC had no choice but to institute both the Cayman and US proceedings to take

advantage of its statutory rights to information conferred by Cayman and US law.

                                                   *****

        I declare under penalty of perjury under the laws of the United States and Cayman

Islands that the foregoing is true and correct to the best of my knowledge and belief.

        Executed in Grand Cayman, Cayman Islands, on this the 12th day of June 2020.




14  Relatedly, because GIC has not sought the Requested Discovery through the Cayman Court-which would
have no jurisdiction to grant such a request-it is axiomatic that the Cayman Court has never rebuffed or denied an
attempt by GIC to obtain the Requested Discovery.

                                                        9
